Citation Nr: 1809913	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  17-61 386	)	DATE
	)
	)


THE ISSUE

Whether an October 4, 2017, Board decision awarding basic eligibility for future burial in a VA National Cemetery contained clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

In November 2017, the Board docketed its own motion to revise an October 2017 Board decision awarding basic eligibility for future burial in a VA National Cemetery for the appellant.  The appellant was notified of the Board's motion, a summary of the reasons for docketing the motion, and notice of the consequences of a determination of CUE in a December 5, 2017, letter.  He was provided 60 days to respond with argument.  The period to respond has elapsed.  As such, due process has been satisfied.  See 38 C.F.R. § 20.1407 (2017).  The Board issues this decision to rule on the motion.  

The motion is advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  The service member served in the United States Army Reserve with an approximate six-month period of active duty for training (ACDUTRA).

2.  The service member had no periods of full-time active duty service in the Armed Forces.

3.  The service member did not become disabled from a disease or injury incurred in line of duty during his period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The January 2014 Board decision contains CUE in determining that the service member has "veteran" status.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400-1407 (2017).

2.  The criteria for basic eligibility for future burial in a VA National Cemetery have not been met.  38 U.S.C. §§ 101, 2402, 5303A (2012); 38 C.F.R. §§ 3.1, 3.6, 38.620 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board brought this motion to determine whether the October 2017 Board decision contained CUE such that the prior outcome must be reversed.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1400-20.1407.  CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C. § 2402(a); 38 C.F.R. § 38.620(a).  The term "veteran" means any person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).

"Active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training."  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).

Eligibility for burial in a national cemetery is also available to any member of a Reserve component of the Armed Forces, and any member of the Army National Guard or the Air National Guard, whose death occurs while such member is hospitalized or undergoing treatment at the expense of the United States for an injury or disease contracted or incurred under honorable conditions while performing ACDUTRA, INACDUTRA, or undergoing such hospitalization or treatment.  38 U.S.C. § 2402(b); 38 C.F.R. § 38.620(b).

Some material facts of this case are not in dispute.  The service member served in the United States Army Reserve.  The service member does not allege, and the record does not otherwise suggest, that the service member incurred a disability as a result of his service in the Army Reserve.  

The October 2017 Board decision referred to the service member as a "Veteran" without first analyzing whether he in fact met the requirements for that status, and awarded basic eligibility for future burial in a VA National Cemetery under 38 U.S.C. § 2402(a).  However, on review, the Board finds that the service member did not have a period of full-time active duty service in the Army Reserve and therefore does not have "veteran" status.  The DA Form 1569, Transcript of Military Record, clearly indicates that the period of service from April 1959 to October 1959 was for active duty for training, not active duty.  Specifically, as to the period from April 1959 to October 1959, in box number 19 of the DA Form 1569, Transcript of Military Record, the reason and authority for separation was described as "completion of period of active duty training."  

The October 2017 Board decision instead concluded that the DA Form 1569, Transcript of Military Record, showed qualifying active duty service especially when coupled with an August 2002 letter from the Army Personnel Command.  The October 2017 Board decision quoted the August 2002 Army Personnel Command letter, noting "the completion of 90 days of continuous active duty service."  However, upon review of the August 2002 Army Personnel Command letter in its entirety, it clearly indicates that the letter merely replies to an inquiry on behalf of the service member "concerning a DD Form 214, Certificate of Release or Discharge from Active Duty for completion of 90 days of continuous active duty in the Army Reserve."  This letter does not, in contrast to the Board's finding, demonstrate that the period of service from April 1959 to October 1959 was active duty service.  Instead, the letter encloses the DA Form 1569, Transcript of Military Record, as an "authorized replacement form for lost or missing separation papers.  This transcript may be used for the same purpose as the DD Form 214."  The Board's error of fact in the October 2017 Board decision compels the conclusion that the result would have been manifestly different but for the error.  The Board finds that the service member is not entitled to basic eligibility for future burial in a VA National Cemetery.

Given the definition of "veteran" contained in 38 U.S.C. § 101, the Board concludes that service in the United States Army Reserve alone does not confer "veteran" status as a matter of law.  In light of the facts above, the Board's finding in the October 2017 Board decision that the service member had "veteran" status was without foundation and an error of fact to which reasonable minds could not differ, which manifestly changed the outcome of the decision.  The service member in this case does not meet the requirements for "veteran" status as they existed at the time of the October 2017 Board decision.  Accordingly, the October 2017 Board decision contains CUE in awarding basic eligibility for future burial in a VA National Cemetery.  The October 2017 Board decision is, therefore, reversed and entitlement to the benefit sought denied.  38 U.S.C. § 7111; 38 C.F.R. § 20.1407.


ORDER

The October 2017 Board decision is reversed; basic eligibility for future burial in a VA National Cemetery is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



